UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): August 18, 2016 ENDEAVOR IP, INC. (Exact name of registrant as specified in its charter) Commission File Number: 000-55094 Nevada 45-2563323 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 140 Broadway, 46th Floor, New York, NY (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number including area code: 212-858-7514 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5 - CORPORATE GOVERNANCE AND MANAGEMENT ITEM 5.02 DEPARTURE OF DIRECTORS OR CERTAIN OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF CERTAIN OFFICERS; COMPENSATORY ARRANGEMENTS OF CERTAIN OFFICERS. (b) On August 18, 2016, Franciscus Diaba resigned from the Board of Directors of Endeavor IP, Inc. (the “Company”), effective immediately. Mr. Diaba’s resignation is not a result of any disagreement relating to the Company’s operations, policies or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Endeavor IP, Inc. /s/ Peter Charles Peter Charles Interim Chief Executive Officer
